Final action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 8/12/21. The amendments to independent claims 74 and 79 necessitated the new grounds of rejections as set forth in this office action. Accordingly this action has been made final.
2.	The instant application is a national stage entry of PCT/GB2017/053603, International Filing Date: 11/29/2017, claiming priority from provisional application 62471338, filed 03/14/2017, claims foreign priority to 1620450.5, filed 12/01/2016 in United Kingdom.
3.	The interview summary filed by the applicant on 8/12/21 has been acknowledged by the examiner (Remarks, pg. 7).

Claim status
4.	In the claim listing of 8/12/21 claims 74-76 and 79-85 are pending in this application and are under prosecution. Claims 74-76 and 79-85 are amended. Claims 1-73, 77-78 and withdrawn claims 86-88 are canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support for the amendments in the parent PCT application (Remarks, pg. 8).



Drawings-Objection withdrawn
5.	The replacement drawings for figures 17B, 22-26, 33, 35 and 37 were received on 8/12/21 and are acceptable. The nucleic acid sequences present in said figures have been identified by SEQ ID NOS. Drawings are nucleic acid sequence compliant. Drawings filed on 5/31/19 for figures 1-17A, 18-21, 27A, 27B, 28--31, 32A, 32B, 34A, 34B, 36 and 38-44 are also accepted.
	The arguments regarding the drawings are related to identifying the nucleic acid sequences present in the drawings by SEQ ID NOS and submitting substitute sequence listing (Remarks, pg. 7), which are acknowledged by the examiner.
	The previous objection to the drawings are withdrawn.

Specification –Objection Withdrawn
6.	The previous objection to the specification has been withdrawn in view of identifying the nucleic acid sequences present in figures 17B, 22-26, 33, 35 and 37 by SEQ ID NOS. The sequence listing filed on 8/12/21 has been accepted by the office on 8/13/21. The sequence listing filed on 8/12/21 contain 50 nucleic acid sequences compared to sequence listing filed on 5/31/19, which contain 46 nucleic acid sequences. The additional 4 nucleic acid sequences are derived from figure 24 (SEQ ID NOS 47 and 48), figure 25 (SEQ ID NO 49) and figure 33 (SEQ ID NO 50). Since the drawings are part of the specification, no new matter has been introduced by the amendments.
	The specification is nucleic acid compliant.

Withdrawn Rejections and Response to the Remarks
7.	The previous scope of enablement rejection of claims 74-85 under 35 USC 112 second paragraph has been withdrawn in view of amendments to independent claims 74 and 79 specifying analyte being polynucleotide analyte (Remarks, pg. 8).
8.	The previous rejection of claims 74-80 under 35 USC 102 as being anticipated by Clarke or Kokoris or being obvious over Clarke or Kokoris has been withdrawn in view of amendments claims 74 and 79 requiring the limitation of “second polynucleotide analyte is bound to a binding site of the nanopore that is external to the lumen of the nanopore as the first polynucleotide analyte moves with respect to the nanopore”. The arguments are directed to claims 74 and 79 as amended (Remarks pgs. 8-9). They are moot in view of withdrawn rejection necessitated by the amendments. 
9.	The previous ODP rejection of instant claims 74-80 over claims of ‘741 patent has been withdrawn in view amendments to instant claims 74 and 79 for the reasons as discussed above in section 8 (Remarks, pg. 9).
	However, upon further consideration, new grounds of rejections are set forth in this office action necessitated by the claim amendments. 
	The arguments as they pertain to the obviousness rejection of claims 74-76 and 79-85 over Clarke in view of Bayley have been fully considered. They are not persuasive because as discussed below in detail, the limitations of claims 74-76 and 79-85 are taught by Clarke in view of Bayley.	

 
	
Claim Rejections - 35 USC § 103
10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	Claims 74-76 and 79-85 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al (WO 2012/164270 published Dec. 6, 2012) in view of Bayley et al (US 6,916,665 issued Jul. 12, 2005). The citation of Clarke in this office action is from US 10,246,741 issued Apr. 2, 2019, wherein the subject matter of which is directly derived from WO 2012/164270.
Claim interpretation: Regarding order of steps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, as discussed below, Clarke in view of Bayley teaches the steps of claims 74-76 and 79-85 is prima facie obvious in the absence of new or unexpected results.
‘741 patent and Bayley teach a method for detecting polynucleotides using protein nanopores and therefore are analogous arts. The teachings of Bayley are specifically applied for the limitation of a binding site is external (i.e., outside) to the lumen of the nanopore for binding analyte and sensing function. 
Independent claims 74 and 79 recite similar steps and therefore are rejected together.
	Regarding instant claim 74, ‘741 patent discloses a method for detecting polynucleotides, comprising: (a) providing a membrane in which is present a nanopore 
Regarding claim 79, it is noted that steps (i) to (iv) are similar to claim 74 except for the first and second analytes are a pair of non-covalently bound molecules, which is inherent to the double stranded DNA because one strand is complementary to the other strand as recited in instant claim 80, which is taught by ‘741 patent (Fig. 18). As discussed above while rejecting instant claim 74, claims ‘741 patent disclose steps (i) to (iv). With regard to the additional limitation of claim 79 of contacting the pair of non-
	Though ‘741 patent discloses tethering is of polynucleotides on the membrane using different strategies (Table 1), but does not specifically disclose a binding site is external to the lumen of the nanopore, which is taught by Bayley, who is in the same field of endeavor teaches a pore-subunit polypeptides covalently linked to one or more sensing moieties, and uses of these modified polypeptides to detect and/or measure analytes or physical characteristics within a given sample (Abstract), wherein the pore forming protein is a hemolysin protein (column 3, lines 24-30) and further teaches sensing moieties include oligonucleotide, polynucleotide polyethylene glycol (column 5, lines 33-45) and occupy a position close to the entrance of the pore (column 4, lines 55-64) or lie on outside of the lumen (column 2, lines 64-65). Bayley also teaches that the sensing moieties are useful in the detection of any analyte, component or physical parameter that contacts (column 8, lines 58-65, emphasis underlined by the examiner), 
	The artisan would recognize that while combining the step of Bayley in the method of ‘741 patent some routine optimization is needed, which is within the skills of one having ordinary skill in the art. The artisan would be motivated include the sensing moiety of Bayley in the method of ‘741 patent for increasing the utilities of the method of ‘741 patent.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of Bayley in the method of ‘741 patent with a reasonable expectation of success with the expected benefit of increasing the utilities of the method of ‘741 patent to detect any type of analytes in the sample as taught by Bayley. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including specific sensing moiety which is routinely practiced in the art as exemplified by Bayley.
	The artisan would recognize that the combined teachings of ‘741 patent  in view of Bayley meet the limitations of steps ‘i’ to ‘iv’ of instant claims 74 and 79. 
Regarding claims 75-76 and 85, ‘741 patent in view Bayley discloses that the molecular adaptor directly facilitate detection of the analyte by mediating an interaction between the pore and the analyte and a tag is conjugated to an outer rim of the nanopore external to the lumen of the nanopore (‘741 patent, Fig. 18 and column 26, lines 33-36 and claim 13, Bayley, column 2, lines 64-65 and column 4, lines 55-64), 
Regarding claim 80, ‘741 patent teaches double stranded DNA (Fig. 18), which inherently comprises first polynucleotide analyte and second polynucleotide analyte are complementary nucleic acid strands. 
Regarding claim 81, ‘741 patent in view of Bayley teaches the tag on the nanopore is an oligonucleotide, and the second binding site on the second member polynucleotide analyte is a portion of a nucleic acid that has a sequence that is complementary to the tag (Bayley, column 5, lines 34-48).
Regarding claim 82 and 83, ‘741 patent in view of Bayley teaches that the pair of non-covalently bound molecules first and second polynucleotide analytes comprise a target nucleic acid attached to an adaptor, and wherein the second binding site is present on the adaptor (‘741 patent, Fig. 20, column 5, lines 32-47).
Regarding claim 84, ‘741 patent in view of Bayley teaches for each adapter, a polynucleotide unwinding enzyme helicase is bound to the first single strand extending from the duplex stem (‘741 patent, Fig. 18, column 38, lines 50-64).
Regarding claim 85, ‘741 patent in view of Bayley teaches that non-covalently bound first and second polynucleotide analytes comprise a target nucleic acid attached to an adaptor (‘741 patent column 16, lines 50-62). The artisan would recognize that the limitation of the tag is a nucleic acid having sequence complementarity to a portion of the adaptor would amount to routine optimization and thus would be obvious over ‘741 patent in view of Bayley.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 74-76 and 79-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,246,741 in view of Bayley et al (US 6,916,665 issued Jul. 12, 2005) for the following reasons.
Regarding instant independent claims 74 and 79,  claims 1, 10-12 and 15 of  ‘741 patent disclose a method for detecting polynucleotides (i.e., analytes), comprising: (a) providing a membrane in which is present a nanopore that provides a channel through the membrane; (b) contacting the membrane, in an ionic solution, with polynucleotides, 
With regard to claim 79, it is noted that steps (i) to (iv) are similar to claim 74 except for the first and second analytes are a pair of non-covalently bound molecules, which is inherent to the double stranded DNA. 
With regard to the additional limitation of claim 79 of contacting the pair of non-covalently bound molecules to a nanopore under conditions that promote translocation of the first member of the pair through the nanopore, wherein a binding site on a second member of the pair is exposed during translocation of the first member through the nanopore, and wherein the binding site reversibly binds to a tag that is present on the 
	Claims of  ‘741 patent discloses tethering is of polynucleotides on the membrane but does not specifically disclose a binding site is external to the lumen of the nanopore, which is taught by Bayley, who is in the same field of endeavor teaches a pore-subunit polypeptides covalently linked to one or more sensing moieties, and uses of these modified polypeptides to detect and/or measure analytes or physical characteristics within a given sample (Abstract), wherein the pore forming protein is a hemolysin protein (column 3, lines 24-30) and further teaches sensing moieties include oligonucleotide, polynucleotide polyethylene glycol (column 5, lines 33-45) and occupy a position close to the entrance of the pore (column 4, lines 55-64) or lie on outside of the lumen (column 2, lines 64-65). Bayley also teaches that the sensing moieties are useful in the detection of any analyte, component or physical parameter that contacts (column 8, lines 58-65), thus providing motivation to include the sensing moiety external to the lumen of the pore protein in the method of ‘741 patent. The artisan would be motivated include the sensing moiety of Bayley in the method of ‘741 patent for increasing the utilities of the method of ‘741 patent.
	The artisan would recognize that while combining the step of Bayley in the method claims of ‘741 patent some routine optimization is needed, which is within the skills of one having ordinary skill in the art. The artisan would be motivated include the sensing moiety of Bayley in the method of ‘741 patent for increasing the utilities of the method of ‘741 patent.

Regarding limitations of instant dependent claims 75-76 and 80-85, claims of ‘741 patent in view of Bayley disclose their limitations and their subject matter is not patentably distinct. 
Conclusion
14.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634